Citation Nr: 0201660	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  98-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a compensable rating for suppurative 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Upon reaching the Board, it was 
determined that additional inquiry regarding a medical issue 
involved in the case was required.  As such, the veteran was 
notified that his claims folder was being sent to a medical 
expert for review.  In September 2001, a medical opinion 
letter was received at the Board, a copy of which was 
forwarded to the veteran through his representative for 
review and comment.  In December 2001, the veteran's 
representative submitted an Appellant's Brief and requested 
that the veteran's claims be reviewed on the evidence of 
record.  Accordingly, this matter is properly before the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A 1962 audiogram was normal for both air and bone 
conduction. 

3.  The veteran's bilateral sensorineural hearing loss is a 
result of presbycusis.

4.  The veteran's exposure to noise during service did not 
cause his current hearing loss or tinnitus.

5.  The veteran's otitis media did not cause hearing loss or 
tinnitus.

6.  The veteran testified that he experienced periods when 
his right ear was sore, but there is no objective medical 
evidence of current inner or middle ear infections or 
recurrent otitis media.  He does not have any aural polyps.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service or within the one 
year presumptive period, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.303, 3.307, 3.309, 3.310, 3.385 (2001).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of a service-connected disease or injury. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.303, 
3.310 (2001).

3.  The criteria for a compensable disability evaluation for 
suppurative otitis media have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.16, 4.85-4.87, Diagnostic Code 6200 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection for bilateral hearing loss and 
tinnitus and for a compensable disability evaluation for 
otitis media as well as its duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete these claims under the Veterans Claims Assistance 
Act of 2000 (VCAA), 66 Fed. Reg. 45,620 (Aug. 19, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In the Statement of the Case and 
Supplemental Statement of the Case issued during the appeal, 
the veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims.  The veteran was afforded 
a VA examination, and the RO obtained all relevant records 
identified by the veteran and associated such evidence with 
the claims folder.  The Board obtained an expert medical 
opinion based on a complete review of the claims folder.  
And, the veteran was given the opportunity to appear and 
testify before the Board at St. Louis, and to advance any 
and all arguments in favor of his claims.

The Board notes at this juncture that it considered the 
applicability of VCAA and the issue of entitlement to 
service connection for bilateral hearing loss and tinnitus 
on a secondary basis without initial consideration by the 
RO.  In such a situation, the Board must consider whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on these matters, and, if not, 
whether the veteran has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Given a review of the record, the Board finds that the 
veteran has not been prejudiced by its consideration VCAA 
and the theory of secondary service connection.  All 
pertinent medical records have been associated with the 
veteran's claims folder and a medical opinion has been 
submitted on the issue of secondary service connection and 
also associated with the record.  The Board finds that there 
is no reasonable possibility that further assistance would 
aid the veteran in substantiating these claims as all 
relevant evidence is already of record.  As such, the Board 
finds that a remand for further development would not be 
appropriate.  

I.  Background

The veteran is a World War II combat veteran.  As such, the 
Board assumes that he was exposed to tank engine noise as 
described in his testimony before the Board in March 2001.  
38 U.S.C.A. § 1154(b) (West 1991).  In a December 1946 
rating decision, approximately six months after the 
veteran's discharge from active service, service connection 
was granted for nonsuppurative otitis media with normal 
hearing.  A noncompensable (0 percent) disability evaluation 
was assigned.  The veteran's otitis media was re-evaluated 
in 1962, and the noncompensable evaluation as continued.  In 
March 1998, the veteran requested an increased rating for 
hearing loss and service connection for tinnitus.  This 
request has been interpreted as a claim for service 
connection for both hearing loss and tinnitus and for an 
increased (compensable) evaluation for otitis media.

On an audiogram at separation from service in June 1946, the 
veteran reportedly had a sixteen percent loss of hearing in 
his right ear and no loss in his left ear.  In November 
1946, he underwent VA audiologic examination and reported 
that his only complaint was that his ears were periodically 
blocked with wax.  He stated that he had been exposed to 
combat noises during service, but had not been close enough 
to any fire to experience a blast-type concussion.  Upon 
examination, the veteran's eardrums were found to be 
perfectly normal after the removal of blocking wax from both 
canals.  There was slight hearing loss bilaterally, which 
was reported to be expected in an individual who had been in 
an armored division or exposed to prolonged noises.  The 
examiner opined that the hearing defect should never bother 
the veteran, and any increase in hearing loss that might 
occur could not be considered service-connected.  A minimal 
nerve-type hearing defect was diagnosed as well as impacted 
cerumen.  It was noted that the veteran could expect 
recurrent blockage as a result of his having small, narrow 
ear canals.  

In March 1962, the veteran underwent VA examination for 
compensation purposes and again reported having difficulty 
with ear wax blockage.  He also related having had an inner 
ear infection in May 1961.  Upon examination, the veteran's 
external auditory canals were found to be normal, there was 
no evidence of inflammation, both tympanic membranes were 
intact, and there was no scarring, swelling, or tenderness 
present over either mastoid.  An audiogram was normal.

In April 1998, the veteran was seen by private 
otolaryngologists with complaints of progressive hearing 
loss.  Audiometric testing revealed bilateral high frequency 
neurosensory hearing loss at the 3000 to 8000 Hertz ranges.  
He had speech recognition scores of 88 percent in the right 
ear and 84 percent in the left.  Physical examination showed 
the external auditory canals to be patent bilaterally; the 
tympanic membranes were intact and the middle ear clefts 
were well aerated.  

A VA examination performed in May 1998 in connection with 
the veteran's claim confirmed a high frequency sensorineural 
hearing loss, bilaterally, as well as tinnitus.  Upon 
examination, there was no evidence of infection of the inner 
or middle ear, no active ear disease was present, and there 
was no history of recurrent otitis media or injury to the 
head given by the veteran.

In March 2001, the veteran credibly testified before the 
Board that he was exposed to artillery and mortar barrages 
during service, but did not report to sick call.  He stated 
that he had been experiencing progressive hearing loss over 
the years and had ringing in both ears.  The veteran 
testified that he had not been exposed to excessive noise 
following his discharge from service and was provided 
hearing aids by VA.  He stated that he had occasional flare-
ups of otitis media and that his hearing was worse in his 
right ear as a result of those flare-ups.

In view of the complex medical record, the Board, in August 
2001, requested an opinion from a medical expert associated 
with VA pursuant to 38 C.F.R. § 20.901 (the Board may obtain 
VA medical opinions on medical questions involved in an 
appeal when such medical expertise is needed for equitable 
disposition of an appeal).  The opinion was requested to be 
made from a review of the veteran's claims folder, primarily 
regarding the etiology of the veteran's bilateral hearing 
loss and tinnitus.  

In September 2001, the Board received a report from William 
K. Zollinger, M.D., F.A.C.S., an otolaryngologist at a VA 
Medical Center.  Dr. Zollinger reported from review of the 
entire record as follows:

The 11/9/46 audiogram. . . was most likely an air 
conduction technique, which does not assess the 
integrity of the inner ear function.  In that test, 
the patient had a mild hearing loss in the mid and 
upper frequencies, which, if entirely conductive, 
could represent the temporary loss of hearing 
associated with an upper respiratory infection such 
as serous otitis media.  The 3/27/62 audiogram from 
the VA in Kansas City was completely normal for 
both air and bone conduction and in my opinion 
should represent the standard against which all 
subsequent audiograms should be compared.

Thirty-six years later when the patient was 71 
years of age, another audiogram . . . on 5/6/98 
showed a severe high frequency sensorineural 
hearing loss at 3 and 4K.  The remaining 
frequencies tested normal.

It is, therefore, my opinion, that the veteran's 
current hearing loss and tinnitus are not a result 
of any injury or noise exposure that may have 
occurred during his active duty service in the 
military.

As to the diagnosis of "suppurative otitis 
media," there is no descriptive documentation of 
this particular condition in his record.  What that 
term meant in 1946 and what it means today are two 
separate concepts.  Suppurative otitis media can be 
acute or chronic, yet in today's parlance it is 
meant to indicate a perforated eardrum accompanied 
by a purulent inflammatory middle ear disease.  If 
indeed, this patient at one time suffered from a 
perforated eardrum, it could have occurred when he 
was exposed to artillery fire during that one 
incident he describes.  At that time his tank 
passed close by an artillery blast, which could 
have ruptured the drum.  Normally within a month or 
so they will close spontaneously.  Since that 
incident, numerous examinations spanning a 
considerable amount of time find his eardrums to be 
normal.

Because his hearing was determined to be normal on 
3/27/62, his previous listing of suppurative otitis 
media and possible eardrum perforation could not 
and did not produce any meaningful hearing deficit 
or tinnitus.

In conclusion, it is my opinion that the current 
hearing loss found in this 72 year old veteran is 
consistent with presbycusis which I feel represents 
the cause of any and all of his hearing loss to 
date.

(emphasis in original).  A copy of the opinion was provided 
to the veteran's representative and the parties were afforded 
an opportunity to submit additional evidence and/or argument.  
See 38 C.F.R. § 20.903 (2001).  The veteran's representative 
submitted its brief in December 2001.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110.  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.  Service connection may also be granted when disability 
is found to be proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C. A. 
§ 5107(b); C.F.R. § 3.102.

The evidence in this case clearly shows that the veteran had 
a minimal hearing loss upon discharge from service in 1946, 
but was found to have completely normal hearing in 1962.  By 
1998, however, he had severe high frequency sensorineural 
hearing loss and tinnitus.  There is no evidence of post-
service exposure to excessive noise and/or acoustic trauma.  

The reviewing VA otolaryngologist recently explained that the 
veteran's hearing loss following service was consistent with 
a temporary loss due to an infection such as otitis media.  
Dr. Zollinger has provided the only medical opinion of record 
as to the etiology of the veteran's bilateral hearing loss.  
Dr. Zollinger concluded that the veteran's hearing loss was 
consistent with presbycusis (hearing loss occurring with 
age).  He specifically opined that the veteran's hearing loss 
and tinnitus were not results of events occurring on active 
duty as evidenced by the normal audiology results in 1962.  
Furthermore, Dr. Zollinger opined that the veteran's otitis 
media did not produce any meaningful hearing loss or 
tinnitus.

The Board is required to assess the credibility and probative 
value of evidence.  Provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  It is further noted that the Board may 
rely on an independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence which appears to support an appellant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

Given the evidence as discussed in this case, the Board finds 
that the opinion of Dr. Zollinger is based on a reliable 
review of the veteran's claims folder, including all evidence 
favorable to the veteran.  The opinion is well reasoned, and 
is particularly probative regarding the etiology of the 
veteran's bilateral hearing loss and tinnitus, fully taking 
into account the veteran's reliable description of exposure 
to noise in service.  Accordingly, the Board gives great 
weight to this opinion in concluding that the veteran's 
hearing loss and tinnitus were not incurred in or aggravated 
by active service, and are not a result of the veteran's 
service-connected otitis media.  

The Board finds that the veteran's current hearing loss and 
tinnitus occurred many years following service and therefore 
may not be associated with active duty service or his history 
of otitis media.  The normal audiometric findings in 1962 and 
the medical opinion by Dr. Zollinger are dispositive on this 
issue and, as such, the evidence of record is not in 
equipoise requiring invocation of the doctrine of reasonable 
doubt as outlined above.  See Wensch v. Principi, No. 99-2210 
(U.S. Vet. App. Dec. 20, 2001) (the statute, 38 U.S.C. 
§ 5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  Therefore, entitlement 
to service connection for bilateral hearing loss and tinnitus 
must be denied on a direct basis as well as on a secondary 
basis.  

III.  Compensable Disability Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's otitis media has been evaluated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6200, which provides for the 
assignment of a 10 percent disability evaluation for chronic 
suppurative otitis media during suppuration or when there is 
evidence of aural polyps.  If there is no evidence of 
suppuration or the existence of aural polyps, a 
noncompensable evaluation is to be assigned.  It is noted 
under Diagnostic Code 6200 that hearing impairment and other 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss are to be evaluated separately.

The evidence of record shows that the veteran has complained 
of occasional flare-ups of soreness in his right ear and ear 
wax blockage.  There is no medical evidence, however, of 
chronic suppuration (production of pus) or aural polyps, or 
as previously discussed by Dr. Zollinger a causal 
relationship between the veteran's current hearing loss or 
tinnitus and any process surrounding the ruptured ear drum in 
service so as warrant a separate rating for complications of 
otitis.  As such, the Board finds that the requirements for 
the assignment of a 10 percent disability evaluation under 
Diagnostic Code 6200 or a basis for a separate rating for a 
complication of otitis under another code is not present.  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned is consistent with the 
evidence.  

The potential application of other provisions of Title 38 of 
the Code of Federal Regulations has been considered, whether 
or not they were raised by the veteran.  See Schafrath v. 
Derwinski, 589, 593 (1991).  The evidence does not show that 
the service-connected otitis has markedly interfered with the 
veteran's employment status or necessitated repeated 
hospitalization such that further development for 
consideration of an extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  Further, the medical evidence is 
not evenly balanced as to the presence of any recent ear 
infection or polyps so as to permit application of 
38 U.S.C.A. § 5107(b).  Thus, the record affords no basis for 
allowance of the appeal for a compensable rating.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

A compensable evaluation for otitis media is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

